DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of the Non-Final Rejection on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney John R. King (Reg. No. 34,362) on 02/08/2022.
The application has been amended as follows (added text are underlined and deleted text are strikethrough): 
Claim 18, line 11: “overlapping blocker signal to the first transmit chain”


Allowable Subject Matter
Claim 1-4 and 6-21 allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, particularly Khlat et al. (US 2011/0222444 A1), Khlat et al. (US 2013/0336181 A1), Weissman et al. (US 2014/0003300 A1) and Rofougaran et al. (US 2015/0072671 AA1), either alone or in combination fails to fairly teach or suggest the limitations of: 
“a transceiver configured to partition a transmit signal of a first frequency band into first and second radio frequency signals of  within the first frequency band when modulation is non-contiguous, the transceiver further configured to allocate at least a portion of the first and second radio frequency signals within the first frequency band to non-overlapping regions of the first and second intermodulation duplexers, the first intermodulation duplexer providing a first non-overlapping blocker signal to the second front-end module and the second intermodulation duplexer providing a second non-overlapping blocker signal to the first front-end module” when considered in view of the other limitations as recited in claim 1;
“a transceiver configured to partition a modulation signal of a first frequency band to generate a first and second radio frequency signals of within the first frequency band when the modulation is non-contiguous, to allocate at least a portion of the first and second radio frequency signals within the first frequency band to non-overlapping regions of the first and second intermodulation duplexers, the first intermodulation duplexer providing a first non-overlapping blocker signal to the second transmit chain and the second intermodulation duplexer providing a second non-overlapping blocker signal to the first transmit chain” when considered in view of the other limitations as recited in claim 11; and
first frequency band, and allocating at least a portion of the first and second radio frequency signals within the first frequency band to non- overlapping regions of a first intermodulation duplexer in a first transmit chain and a second intermodulation duplexer in a second transmit chain; providing with the first intermodulation duplexer a first non-overlapping blocker signal to the second transmit chain; providing with the second intermodulation duplexer a second non- overlapping blocker signal to the first front-end module” when considered in view of the other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633